              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
RALPH GAUDINO,

               Plaintiff,

       v.                                           Civil Action No. 18-cv-00930-TJK

SECURITAS SECURITY SERVICES
USA, INC., et al.

               Defendants.

                   JOINT RULE 16.3 REPORT AND DISCOVERY PLAN

       Pursuant to Federal Rule of Civil Procedure (“Rule”) 26(f), LCvR 16.3, and this Court’s

Minute Order setting an Initial Scheduling Conference, plaintiff Ralph Gaudino, defendant

Securitas Security Services USA, Inc., both by counsel, file the following Joint Rule 16.3 Report

and Discovery Plan. Counsel for the plaintiff and defendant Securitas consulted by telephone

and via email between October 2nd and October 10th 2018, regarding the topics required by Rule

26(a)(1) and LCvR 16.3, as outlined below. Defendant Baker has retained counsel but has not

appeared and did not participate in discussions about the discovery plan.

1.     Dispositive Motions

       Securitas moved to dismiss Count IV of Plaintiff’s Complaint and the motion has been

fully briefed. The Court has not ruled on that motion. (ECF No. 7 (pages 30 - 31)). Securitas

reserves the right to move for summary judgment. The parties do not see a need to stay

discovery at this time.

2.     Amended Pleadings

       The parties agree that any motion to amend the pleadings should be filed no later than

November 16, 2018. At this time, the parties do not anticipate joining additional parties, claims
or defenses but reserve the right to do so promptly if warranted by facts and circumstances

learned in discovery.

3.     Assignment to Magistrate Judge

       At this time, the parties do not consent to assignment of the case to a magistrate judge.

4.     Possibility of Settlement

       The parties anticipate exploring settlement through direct negotiation, mediation or

judicial settlement conference relatively early in discovery.

5.     Whether Case Could Benefit from ADR

       The parties believe that the case would benefit from ADR after initial disclosures and

some limited discovery of key witnesses and documents. The parties’ preference is private

mediation.

6.     Dispositive Motions

       Defendants anticipate filing a motion for summary judgment after the close of discovery.

The parties request that the deadline for filing any summary judgment or other dispositive motion

be 30 days after the close of discovery, with a response brief due 14 days after service of the

motion and a reply brief due 14 days after service of the response brief.

7.     Initial Disclosures

       The parties agree that initial disclosures pursuant to Rule 26(a)(1) should be due on

November 16, 2018.

8.     Discovery

       Discovery should be completed by June 14, 2019, including answers to interrogatories,

document production, requests for admissions, and all depositions. The parties anticipate the
need for a protective order to cover health and other personal information of the plaintiff and co-

defendant Baker.

9.     Electronically Stored Information (“ESI”)

       All ESI should be produced in its native file format. The parties do not anticipate any

issues about ESI. Expected amount of ESI is minimal.

10.    Privilege/Protection of Trial-Preparation Materials

       At this time. the parties do not anticipate any issues regarding privilege or the protection

of trial-preparation materials.

11.    Expert Witnesses

       The parties do not request any modification of the requirements of Rule 26(a)(2).

Depositions of expert witnesses, if any, should occur during the discovery period. The parties

propose that plaintiff’s experts be disclosed on or before March 1, 2019, defense experts on or

before April 5, 2019, and any rebuttal experts or opinions on or before April 26.

12.    Class Action Issues

       This section is inapplicable because this case is not a class action.

13.    Bifurcation

       At this time, the parties do not see a need for bifurcation in this case.

14.    Pretrial Conference

       The parties suggest that the pretrial conference be scheduled at the court’s discretion to

occur after summary judgment motions have been filed and fully briefed between August 19 and

September 6, 2019 or within two weeks to three weeks after a decision on any dispositive

motion, whichever occurs later.
15.   Setting a Trial Date

      The parties request that the Court set a date certain for trial at the pretrial conference.

16.   Other Matters

      No other matters need to be addressed in the scheduling order.

                                              Respectfully submitted,

                                              RALPH GAUDINO


                                              /s/ Joseph Cammarata
                                              Joseph Cammarata (DC Bar #389254)
                                              Chaikin, Sherman, Cammarata & Siegel, P.C.
                                              1232 17th Street, N.W.
                                              Washington, D.C. 20036
                                              Tel.: (202) 659-8600
                                              Fax: (202) 659-8680
                                              joe@dc-law.net


                                              SECURITAS SECURITY SERVICES USA, INC.


                                              /s/ James W. Walker
                                              James W. Walker (DC Bar #495552)
                                              VANDEVENTER BLACK LLP
                                              901 East Byrd Street, Ste. 1600
                                              Richmond, VA 23219
                                              Tel.: (804) 237-8800
                                              Fax: (804) 237-8801
                                              jwalker@vanblacklaw.com
